DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-13, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukui et al. (US 2018/0368872 A1) in view of Ryan et al. (US 2012/0197157 A1).
Regarding claim 1, Fukui discloses a tissue resecting device (object suction device 100; Fig. 1), comprising: a housing (body 101, including conical portion 111) including an elongated outer shaft (pipe 102) extending from a distal end of the housing (Figs. 1-2), the elongated outer shaft (102) including a tool portion (distal end of pipe 102; Fig. 3) disposed at a distal end of the elongated outer shaft (Fig. 3), the tool portion including a closed distal end (front face of tip wall 302) and defining a window (opening portion 212) in the tool portion that is proximally spaced from the closed distal end (by at least the thickness of the tip wall; Figs. 3-4); an inner shaft (rotating member 203) disposed within the elongated outer shaft and including proximal (towards air motor 204) and distal ends (towards spiral portion 301; Figs. 2-3), the inner shaft configured to rotate upon actuation thereof ([0029]), and a cork-screw member (wherein the spiral portion 301 of Fig. 3 is considered a “cork-screw member” as claimed because it includes a plurality of spirals extending from the inner shaft for tissue engagement, as described by applicant’s specification ([0031])) extending from the distal end of the inner shaft and into the window (Fig. 3), the cork-screw member configured to rotate concomitantly with the inner shaft ([0037]), wherein upon rotation of the inner shaft (203) in a first direction (as the shaft is rotated in one direction), tissue is withdrawn proximally along the plurality of spirals and into the elongated outer shaft to retain the tissue on the cork-screw member within the elongated outer shaft (as objects are conveyed by the rotating member 203 within the pipe 102 and the pitch of the spirals 301 facilitates conveyance of an object [0040]-[0041]).
While the proximal edge of the window (212) of Fukui is angled and appears to be sharp due to its tapered profile (Fig. 3), Fukui fails to explicitly disclose the window having a proximal cutting edge, wherein the proximal cutting edge of the window is configured to excise excess tissue as the tissue is withdrawn onto the cork-screw member and into the elongated outer shaft. Fukui discloses that in order to prevent clogging of the elongated outer shaft, an arrangement in which the shaft body is connected to the rear end of the rotating member may be employed ([0041]). In other words, it appears that Fukui teaches that the spirals may be hollow and a rear portion of the spirals may be connected to the rotating shaft. However, the arrangement of the cork-screw member including a plurality of spirals extending around a hollow center and a barb at a distal end of the cork-screw member, wherein upon rotation of the inner shaft in a first direction, the barb is configured to pierce tissue and withdraw the tissue proximally into the hollow center is not explicitly disclosed.
However, Ryan teaches a tissue resecting device (Figs. 1-2, 8) comprising: an elongated outer shaft (tube 302 of Fig. 8 used in conjunction with needle 104 of Figs. 1-2; [0030]) including a tool portion (distal end of 302; Fig. 8) including a window (side opening 324) that is proximally spaced from a distal end of the elongated outer shaft (Fig. 8), the window having a proximal cutting edge (cutting edge 328); an inner shaft (flexible shaft 110) disposed within the elongated outer shaft (as tube 302 may be used with device 100; [0030]) and including proximal and distal ends (Fig. 2), the inner shaft configured to rotate upon actuation of the inner shaft ([0018]); and a cork-screw member (coil 114) extending distally from the distal end of the inner shaft and into the window (Figs. 1, 8), the cork-screw member configured to rotate concomitantly with the inner shaft (as the two are coupled together), the cork-screw member (114) including a plurality of spirals extending around a hollow center (Figs. 1-2), and a barb (as the leading edge at the distal end 118 is sharpened; [0017]) at a distal end of the cork-screw member (Figs. 1-2), wherein upon rotation of the inner shaft in a first direction, the barb is configured to pierce tissue and withdraw the tissue proximally along the plurality of spirals, into the hollow center, and into the elongated outer shaft to retain the tissue on the cork-screw member within the elongated outer shaft (as the coils 114 are rotated relative to the needle/tube 302 to penetrate target tissue; [0018]), and wherein the proximal cutting edge of the window is configured to excise excess tissue as the tissue is withdrawn onto the cork-screw member and into the elongated outer shaft (as cutting edge 328 severs surrounding tissue received through the side cut 324; [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the window of Fukui to have a proximal cutting edge, wherein the proximal cutting edge of the window is configured to excise excess tissue as the tissue is withdrawn through the elongated outer shaft as taught by Ryan in order to more easily cut tissue and to allow tissue that has been cut to be withdrawn more smoothly via suction and/or rotation of the inner shaft through the outer shaft.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cork-screw member of modified Fukui to have a the spiral configuration with a barb and hollow center that withdraws tissue proximally as taught by Ryan in order to allow more tissue to be withdrawn through the device as tissue can be moved proximally both through the hollow center of the cork-screw member and along the spiral pattern of the retention member and to prevent clogging. 
Regarding claim 2, Fukui modified discloses the invention as claimed above, and Fukui discloses wherein the cork-screw member (301) is spaced from a distal end of the window (212) of the tool portion allowing the cork-screw member to engage tissue (Fig. 3).
Regarding claim 3, Fukui modified discloses the invention as claimed above, and Fukui discloses outflow tubing (nozzle 231) adapted to connect to a fluid management system (suction pump; [0034]) configured to provide negative pressure to the elongated outer shaft (102) to draw tissue into the window (212) and through the elongated outer shaft ([0038]).
Regarding claim 4, Fukui modified discloses the invention as claimed above, and Fukui discloses a motor (air motor 204) disposed within the housing (Fig. 2) and configured to operably couple to the inner shaft (203) and provide rotation thereto upon activation thereof ([0032]-[0034]; Fig. 2).
Regarding claim 5, Fukui discloses a tissue resecting device (object suction device 100; Fig. 1), comprising: a housing (body 101, including conical portion 111) including an elongated outer shaft (pipe 102) extending from a distal end of the housing (Figs. 1-2), the elongated outer shaft (102) including a tool portion (distal end of pipe 102; Fig. 3) disposed at a distal end of the elongated outer shaft (Fig. 3), the tool portion including a closed distal end (front face of tip wall 302) and defining a window (opening portion 212) in the tool portion that is proximally spaced from the closed distal end (by at least the thickness of the tip wall; Figs. 3-4); an inner shaft (rotating member 203) disposed within the elongated outer shaft and including proximal (towards air motor 204) and distal ends (towards spiral portion 301; Figs. 2-3), the inner shaft configured to move upon actuation of the inner shaft ([0029]), and a retention member (spiral portion 301 of Fig. 3 as the spiral portion 301 engages tissue which is then retained within the channels of the spirals until it is fully withdrawn into the lumen of the pipe 102 as the rotating member 203 is rotated) operably coupled to the inner shaft (203) and extending distally into the window (Fig. 3), the retention member including a retention shaft disposed in a helical configuration (spirals 301) configured to move concomitantly with the inner shaft ([0037]), wherein upon movement of the inner shaft in a first direction (via rotation in a direction), the retention member (301) is configured to engage and withdraw tissue proximally onto the retention shaft (spirals) and into the elongated outer shaft to retain the tissue on the retention member within the elongated outer shaft (via rotation of 301 and suction applied to 102; [0037]-[0038]).
While the proximal edge of the window (212) of Fukui is angled and appears to be sharp due to its tapered profile (Fig. 3), Fukui fails to explicitly disclose the window having a proximal cutting edge, wherein the proximal cutting edge of the window is configured to excise excess tissue as the tissue is withdrawn onto the cork-screw member and into the elongated outer shaft. Fukui discloses that in order to prevent clogging of the elongated outer shaft, an arrangement in which the shaft body is connected to the rear end of the rotating member may be employed ([0041]). In other words, it appears that Fukui teaches that the spirals may be hollow and a rear portion of the spirals may be connected to the rotating shaft. However, the arrangement of the cork-screw member including a plurality of spirals extending around a hollow center and a barb at a distal end of the cork-screw member, wherein upon rotation of the inner shaft in a first direction, the barb is configured to pierce tissue and withdraw the tissue proximally into the hollow center is not explicitly disclosed.
However, Ryan teaches a tissue resecting device (Figs. 1-2, 8) comprising: an elongated outer shaft (tube 302 of Fig. 8 used in conjunction with needle 104 of Figs. 1-2; [0030]) including a tool portion (distal end of 302; Fig. 8) including a window (side opening 324) that is proximally spaced from a distal end of the elongated outer shaft (Fig. 8), the window having a proximal cutting edge (cutting edge 328); an inner shaft (flexible shaft 110) disposed within the elongated outer shaft (as tube 302 may be used with device 100; [0030]) and including proximal and distal ends (Fig. 2), the inner shaft configured to rotate upon actuation of the inner shaft ([0018]); and a retention member (stylet 102) extending distally from the distal end of the inner shaft and into the window (Figs. 1, 8), the retention member including a retention shaft (coils 114) configured to rotate concomitantly with the inner shaft (as the two are coupled together), the retention shaft (114) disposed in a helical configuration around a hollow center (Figs. 1-2), the retention member having a sharp distal tip (as the leading edge at the distal end 118 is sharpened; [0017]), wherein upon rotation of the inner shaft in a first direction, the sharp distal tip of the retention member is configured to engage tissue and withdraw the tissue proximally onto the retention shaft, and into the elongated outer shaft to retain the tissue on the retention member within the elongated outer shaft (as the coils 114 are rotated relative to the needle/tube 302 to penetrate target tissue; [0018]), and wherein the proximal cutting edge of the window is configured to excise excess tissue as the tissue is withdrawn onto the retention member and into the elongated outer shaft (as cutting edge 328 severs surrounding tissue received through the side cut 324; [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the window of Fukui to have a proximal cutting edge, wherein the proximal cutting edge of the window is configured to excise excess tissue as the tissue is withdrawn through the elongated outer shaft as taught by Ryan in order to more easily cut tissue and to allow tissue that has been cut to be withdrawn more smoothly via suction and/or rotation of the inner shaft through the outer shaft.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the retention member of modified Fukui to have a the helical configuration with a sharp distal tip and hollow center that withdraws tissue proximally as taught by Ryan in order to allow more tissue to be withdrawn through the device as tissue can be moved proximally both through the hollow center of the cork-screw member and along the spiral pattern of the retention member and to prevent clogging. 
Regarding claim 6, modified Fukui discloses wherein the retention member (102) includes a barb defining the sharp distal tip (as the leading edge at the distal end 118 is sharpened and formed into a barb; Figs. 1-2; [0017] of Ryan), the barb spaced from a distal end of the window of the tool portion allowing the retention member to engage tissue (as the distal end of the retention member 301 of Fukui is spaced from a distal end of the window 212 of the tool portion; Fig. 3).
Regarding claim 7, Fukui modified discloses the invention as claimed above, and Fukui discloses outflow tubing (nozzle 231) adapted to connect to a fluid management system (suction pump; [0034]) configured to provide negative pressure to the elongated outer shaft (102) to draw tissue into the window (212) and through the elongated outer shaft ([0038]).
Regarding claim 8, Fukui modified discloses the invention as claimed above, and Fukui discloses a motor (air motor 204) disposed within the housing (Fig. 2) and configured to operably couple to the inner shaft (203) and provide movement to the inner shaft upon activation of the motor ([0032]-[0034]; Fig. 2).
Regarding claim 9, Fukui modified discloses the invention as claimed above, and Fukui discloses a motor (air motor 204) disposed within the housing (Fig. 2) and configured to operably couple to the inner shaft (203) and provide rotation to the inner shaft upon activation of the motor ([0032]-[0034]), wherein rotation of the inner shaft correspondingly rotates the retention member to engage and retain tissue for withdrawal ([0037]).
Regarding claim 10, modified Fukui discloses the invention as claimed above, and Fukui discloses wherein the retention member (102 of Ryan) is coupled to the distal end of the inner shaft (110; Fig. 2).
Regarding claim 11, modified Fukui discloses wherein the barb is disposed at a distal end of the retention member (Figs. 1-2 of Ryan).
Regarding claim 12, Fukui modified discloses the invention as claimed above, and Fukui discloses wherein the inner shaft (203) and the retention member (301) extend along a longitudinal axis (Fig. 3), but fails to explicitly disclose wherein the retention member is deflectable relative to the longitudinal axis when engaged with tissue.
However, Ryan teaches the hollowed centered retention member (102) is flexible (with flexible shaft 110 and the pitch of the coil can be altered to vary flexibility of the coil 114).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow the flexible retention member of modified Fukui to be deflectable relative to the longitudinal axis when engaged with tissue in light of the teachings of Ryan in order to ease tissue resection to prevent clogging of the device.
Regarding claim 13, Fukui modified discloses the invention as claimed above, and Fukui discloses wherein the inner shaft (203) and the retention member (301) extend along a longitudinal axis (Fig. 3), but fails to explicitly disclose wherein the retention member is deflectable relative to the longitudinal axis when engaged with tissue.
However, Ryan teaches the hollowed centered retention member (102) is flexible (with flexible shaft 110 and the pitch of the coil can be altered to vary flexibility of the coil 114).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow the flexible retention member of modified Fukui to be deflectable relative to the longitudinal axis when engaged with tissue in light of the teachings of Ryan in order to ease tissue resection to prevent clogging of the device.
Regarding claim 16, modified Fukui discloses wherein the plurality of spirals (114) of the cork-screw member has a non-cutting outer surface that is configured to retain tissue on the plurality of spirals (as the edges of the coil 114 may be sharpened, or in an alternate embodiment, just a leading edge at the distal end 118 may be sharpened; [0014]).
Regarding claim 20, modified Fukui discloses wherein the retention shaft (114) of the retention member has a non-cutting outer surface that is configured to retain tissue on the retention shaft (as the edges of the coil 114 may be sharpened, or in an alternate embodiment, just a leading edge at the distal end 118 may be sharpened; [0014]).

Claim(s) 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukui et al. (US 2018/0368872 A1) in view of Ryan et al. (US 2012/0197157 A1), as applied to claims 12 and 13, and further in view of Kusleika (US 2014/0031844 A1).
Regarding claim 14, modified Fukui discloses wherein the cork-screw member is deflectable (via flexible shaft 110 and the pitch of the coil can be altered to vary flexibility of the coil 114 of Ryan) but fails to explicitly disclose wherein the elongated outer tube extends along the longitudinal axis and the cork-screw member is deflectable relative to the elongated outer tube.
However, Kusleika teaches a tissue resecting device (2A; Figs. 1A-1B) comprising: an elongated outer tube (tubular body 8) including a tool portion defining a window (side opening 6) and a rotatable cutting member (cutting element 4; [0050]) within the elongated outer tube (Figs. 1A-1B), wherein the elongated outer tube (8) extends along a longitudinal axis (Figs. 1A-1B) and the cutting member is deflectable relative to the elongated outer tube (Figs. 1A-1B; [0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flexible cork-screw member of modified Fukui to be deflectable relative to the elongated outer tube in light of the teachings of Kusleika in order to more effectively pierce and grab tissue through the window.
Regarding claim 18, modified Fukui discloses wherein retention member is deflectable (via flexible shaft 110 and the pitch of the coil can be altered to vary flexibility of the coil 114 of Ryan) but fails to explicitly disclose wherein the elongated outer tube extends along the longitudinal axis and the retention member is deflectable relative to the elongated outer tube.
However, Kusleika teaches a tissue resecting device (2A; Figs. 1A-1B) comprising: an elongated outer tube (tubular body 8) including a tool portion defining a window (side opening 6) and a rotatable cutting member (cutting element 4; [0050]) within the elongated outer tube (Figs. 1A-1B), wherein the elongated outer tube (8) extends along a longitudinal axis (Figs. 1A-1B) and the cutting member is deflectable relative to the elongated outer tube (Figs. 1A-1B; [0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flexible retention member of modified Fukui to be deflectable relative to the elongated outer tube in light of the teachings of Kusleika in order to more effectively pierce and grab tissue through the window.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukui et al. (US 2018/0368872 A1) in view of Ryan et al. (US 2012/0197157 A1), as applied to claim 1, and further in view of Flynn et al. (US 2014/0277036 A1).
Regarding claim 17, modified Fukui discloses a handpiece assembly (grip 112 of Fukui), but fails to disclose the housing is releasably engaged with the handpiece assembly.
However, Flynn teaches a tissue resecting device (debrider) with a handpiece and a blade assembly that may be separable so that the handpiece, the blade assembly (which is part of the housing), or both may be cleaned, disposed of, or both after use ([0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handpiece assembly of modified Fukui to be releasably engaged with the housing in light of the teachings of Flynn in order to clean and/or dispose of the housing, which includes the elongated outer shaft, and/or the handpiece assembly.

Allowable Subject Matter
Claims 15 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. For example, Ryan is now being relied upon to teach the various components of the cork-screw member and the retention member of claims 1 and 5. Applicants arguments with respect to Fukui are not found persuasive because they do not take into consideration the combination of Fukui in view of Ryan.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARAH A SIMPSON/Primary Examiner, Art Unit 3771